Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/163,360, APPARATUS AND METHOD FOR HARD MOUNTING EQUIPMENT TO A MOUNTING CURB, filed on 1/30/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 5, “shaped like a U-bracket” is indefinite because the term with “like” is vague.  It should be changed to ---U-shaped bracket--- for clarification. 
	Claim 1, lines 6-7, “shaped like an upside down U-bracket” is indefinite because the term with “like” is vague.  It should be changed to ---inverted U-shaped bracket--- for clarification. 
Claim 1 recites the limitation "said back side front leg" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
	 
Regarding claim 1, lines 16-17, claim limitation “mounting means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the specification do not explain the “mounting means”.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
 	 Claim 1, line 24, “locking means through all thru holes” is indefinite because the specification explains the locking means is a nut and the nut does not have the ability of going through the holes. 
	Claim 1, line 29, “Engaging said locking means” is indefinite because it is not clear what element the locking means engage on?

	Claims 2-5 are rejected as depending on rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,640,477 to Merideth in view of US Patent # 10,359,212 to Darby, US Patent Application Publication # 2003/0182873 to Clasen et al. and in further view of US Patent # 5,636,816 to Burton et al.
	Merideth teaches a mechanical equipment (air conditioner) having a base flange to a curb (10).  The curb has an inner perimeter and an outer perimeter.  Merideth teaches a restraint bracket (16) having a front side and a back side.  The front side is a U-shaped bracket having a front leg (56) and a back leg (32).  The back side is an inverted U-shaped bracket having a front leg (32) and a back leg (36).  Wherein the front side of the back leg is the front leg of the back side.  The restraint bracket has at least one set of through holes with bolt (56).  The bolt is perpendicular to each leg. 
	Merideth teaches at least two legs having a through hole but fails to teach each of legs having through holes.  Darby teaches each legs having through holes (112, 116) for the bolt to extend therethrough (112,116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added additional through holes in Merideth’s leg as taught by Darby to “preventing any damage or modification to air conditioning unit rail” (column 4, lines 67-column 5, line 1). 
	Merideth teaches all elements above but fails to teach drilling a hole through the curb.  	Clasen et al. teaches the drilling hole in the curb (0061).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have drilled the hole in Merideth’s curb as taught by Clasen et al. to secure an equipment to the curb. 
	Merideth teaches the bolt (56, column 3, line 13) but fails to teach the bolt head and locking means.  Burton et al. teaches the bolt (28) having the bolt portion, head and locking means (34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced Merideth’s bolt with bolt portion, head and locking means as taught by Burton et al. to provide same result for fastening elements together. 
	
	Merideth in view of Darby, Clasen et al. and Burton et al. teaches all of elements above but fails to teach the use of elements in method.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified steps for installing the elements together to prevent air conditioning from slipping off the roof curb. 
	
	Regarding claims 4-5, Merideth teaches all elements but fails to teach an isolation pad.  Burton teaches the resilient (elastomeric material) isolation pad (63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added isolation pad to Merideth’s restraint bracket as taught by Burton to provide resilient and vibration isolation (column 3, lines 9-11) for the bracket and the equipment.
	  



    PNG
    media_image1.png
    906
    925
    media_image1.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Merideth, Darby, Clasen et al., Burton et al. and further view of US Patent Application Publication # 2016/0356297 to Zavodnick et al.
Merideth in view of Burton teaches the restraint bolt but fails to teach the bolt is a toggle bolt and toggle nut with collapsible wings.  Zavodnick et al. teaches the toggle bolt (112, 114) and toggle nut (120) with collapsible wings (124A and 124B).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced Merideth in view of Burton’s toggle bolt and toggle nut with collapsible wings as taught by Zavodnick to provide “remateably mechanically couples to an attachment tool” (see abstract in Zavodnick’s invention). 
	

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Merideth, Darby, Clasen et al., Burton et al. and further view of US Patent # 6,019,676 to Kim.
	Merideth in view of Burton teaches the restraint bolt but fails to teach the restraint bolt is a T-anchor.  Kim teaches the T-anchor bolt (column 5, lines 43-46) with nut (33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced Merideth in view of Burton’s restraint bolt with T-anchor bolt as taught by Kim to provide same result for fastening elements together.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication # 2009/0019789 to Gephart et al.
US Patent Application Publication # 2013/0087677 to Pooler
US Patent # 9,157,572 to Merideth
The cited references above teach a support for the roof curb.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        5/17/22